WRIT GRANTED AND MADE PEREMPTORY:
The order of the trial court, signed on June 13, 1988, ordering Dr. Lec-orgne to appear or report, and the order of the trial court, rendered on June 20, 1988, ordering the Relator to furnish to the State by June 30, 1988 at 4:00 P.M. any medical reports or tests or whatever that Dr. Lec-orgne has concerning Relator are vacated and set aside. Relator has not sought or been granted relief under La.C.Cr.P. Art. 719 to seek results or reports of physical or mental examinations of the Relator that are in the possession, custody, control, or knowledge of the State and the State is not entitled to discover such information from the Relator. State v. Rachal, 362 So.2d 737 (La.1978), at page 739, Note 5; State v. Heath, 427 So.2d 496 (La.App. 1st Cir. 1983). Any confidential information or results of tests or examinations concerning Relator in the possession of Dr. Lecorgne, a psychologist, are privileged unless such privilege is waived. La,R.S. 37:2363.
DOMENGEAUX, J., concurs only in the result reached, i.e., the granting of the writ.